Filed by Vanguard Natural Resources, LLC Pursuant to Rule 425 of the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Encore Energy Partners, LP. Commission File No.: 1-33676 Important Information For Investors And Unitholders This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. Vanguard Natural Resources, LLC (“VNR”) will file with the Securities and Exchange Commission (“SEC”) a registration statement on Form S-4 that will include a joint proxy statement of VNR and Encore Energy Partners LP (“ENP”) that also constitutes a prospectus of VNR. VNR and ENP also plan to file other documents with the SEC regarding the proposed agreement. INVESTORS AND SECURITY HOLDERS OF VNR AND ENP ARE URGED TO READ THE JOINT PROXY STATEMENT/PROSPECTUS AND OTHER RELEVANT DOCUMENTS THAT WILL BE FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION. Investors and unitholders will be able to obtain free copies of the proxy statement/prospectus and other documents containing important information about VNR and ENP, once such documents are filed with the SEC, through the website maintained by the SEC at http://www.sec.gov. Copies of the documents filed with the SEC by VNR will be available free of charge on VNR’s internet website at www.vnrllc.com under the tab “Investor Center” or by contacting VNR’s Investor Relations Department at investorrelations@vnrllc.com. Copies of the documents filed with the SEC by ENP will be available free of charge on ENP’s internet website at www.encoreenp.com under the tab “Investor Relations” or by contacting ENP’s Investor Relations Department at enpir@vnrllc.com. VNR, ENP, their respective directors and certain of their executive officers may be deemed to be participants in the solicitation of proxies from the unitholders of VNR or ENP in connection with the proposed transaction. Information about the directors and executive officers of VNR is set forth in its proxy statement for its 2010 annual meeting of unitholders, which was filed with the SEC on April 28, 2011.Information about the directors and executive officers of ENP is set forth in its annual report for the year ended December 31, 2010, which was filed with the SEC on March 1, 2011.These documents can be obtained free of charge from the sources indicated above. Other information regarding the participants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, will be contained in the proxy statement/prospectus and other relevant materials to be filed with the SEC when they become available. Forward-Looking Statements This communicationincludes forward-looking statements. Except for the historical information contained herein, the matters discussed in this report are forward-looking statements that involve certain risks and uncertainties, such as VNR’s expectations regarding future results, capital expenditures, project completions, liquidity and financial market conditions. These risks and uncertainties include, among other things, whether the proposed transaction is consummated at all or on initial terms proposed and factors discussed in VNR’s filings with the SEC. If any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may vary materially from those expected. VNR disclaims any intention or obligation to update publicly or reverse such statements, whether as a result of new information, future events or otherwise. ***** The following is the VNR Investor Presentation provided on Tuesday, July 12, 2011 to current and potential investors.
